ORDER

PER CURIAM:
Rex Kelly appeals the judgment of the trial court affirming the administrative revocation of his driving privileges for refusing to submit to a chemical analysis of his breath under section 577.041, RSMo Cum.Supp.2011. He claims that the error code produced by the breath test machine did not indicate a refusal and that the arresting officer substituted his opinion regarding whether Kelly refused the test for that of the machine and did not follow the appropriate operator’s manual. Because a published opinion 5would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).